                            Case 1:21-cv-00066-NONE-JLT Document 13 Filed 01/22/21 Page 1 of 3


                        1 WILKE FLEURY LLP
                          DANIEL J. FOSTER (SBN 238012)
                        2 dfoster@wilkefleury.com
                          ISLAM M. AHMAD (SBN 302322)
                        3 iahmad@wilkefleury.com
                          400 Capitol Mall, Twenty-Second Floor
                        4 Sacramento, California 95814
                          Telephone:   (916) 441-2430
                        5 Facsimile:   (916) 442-6664

                        6 Attorneys for SIERRA PACIFIC MORTGAGE
                          COMPANY, INC.
                        7

                        8                                    UNITED STATES DISTRICT COURT

                        9                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                    10

                    11 TAUNYA      DONAHOE      and   CURTIS                     Case No. 1:21-cv-00066
                       DONAHOE,
                    12                                                           STIPULATION AND ORDER TO
                                   Plaintiffs,                                   EXTEND TIME TO ANSWER
                    13                                                           COMPLAINT
                             v.
                    14                                                           (Doc. 12)
                       SIERRA PACIFIC MORTGAGE COMPANY,
                    15 INC.;     EQUIFAX       INFORMATION
                       SERVICES,         LLC;       EXPERIAN
                    16 INFORMATION SOLUTIONS, INC.; and
                       DOES 1-10 INCLUSIVE,
                    17
                                   Defendants.
                    18

                    19                  Plaintiffs TAUNYA DONAHOE and CURTIS DONAHOE, on the one hand, and Defendant

                    20 SIERRA PACIFIC MORTGAGE COMPANY, INC., on the other hand, HEREBY STIPULATE

                    21 AND AGREE that Defendant SIERRA PACIFIC MORTGAGE COMPANY, INC. may have until

                    22 February 19, 2021 to file a responsive pleading to Plaintiffs’ Complaint. This matter was recently

                    23 removed from the Superior Court of the State of California for the county of Kern (Taunya Donahoe,

                    24 et al. v. Sierra Pacific Mortgage Company, Inc., et al., Case No. BCV-20-102931), which shortened

                    25 the time for Defendant to respond to the Complaint. The parties intend to meet and confer regarding

                    26 a potential motion to dismiss pursuant to Federal Rules of Civil Procedure, Rule 12(b)(6).
                    27                  This extension does not exceed the twenty-eight (28) days allowed under Eastern District

                    28 Local Rule 144(a). This is the first stipulation for an extension of time between the parties. Plaintiffs
W I L KE F L EURY LLP
 ATTORNEYS AT LAW           2699429.1
   SACRAMENTO
                                               STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT
                            Case 1:21-cv-00066-NONE-JLT Document 13 Filed 01/22/21 Page 2 of 3


                        1 and Defendant SIERRA PACIFIC MORTGAGE COMPANY, INC. do not believe this stipulation

                        2 will impact any of the other parties who have appeared in the action. Accordingly, pursuant to Local

                        3 Rule 144(a), approval of this stipulation by the Court is not necessary.

                        4 DATED: January 22, 2021                    WILKE FLEURY LLP

                        5

                        6
                                                                     By:
                        7                                                                 DANIEL J. FOSTER
                                                                             Attorneys for SIERRA PACIFIC MORTGAGE
                        8                                                                  COMPANY, INC.
                        9
                            DATED: January 22, 2021                  LAW OFFFICES OF TODD M. FRIEDMAN, P.C.
                    10

                    11
                                                                     By:
                    12                                                                   TODD M. FRIEDMAN
                    13                                                           Attorneys for TAUNYA DONAHOE and
                                                                                          CURTIS DONAHOE
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
W I L KE F L EURY LLP
 ATTORNEYS AT LAW
   SACRAMENTO
                            2699429.1                                      -2-
                                          STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT
                            Case 1:21-cv-00066-NONE-JLT Document 13 Filed 01/22/21 Page 3 of 3


                        1                                               ORDER

                        2               Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant SIERRA PACIFIC

                        3 MORTGAGE COMPANY, INC. shall answer or otherwise respond to Plaintiffs’ Complaint on or

                        4 before February 19, 2021.

                        5

                        6 IT IS SO ORDERED.

                        7       Dated:       January 22, 2021                      /s/ Jennifer L. Thurston
                        8                                                   UNITED STATES MAGISTRATE JUDGE

                        9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
W I L KE F L EURY LLP
 ATTORNEYS AT LAW
   SACRAMENTO
                            2699429.1                                      -3-
                                              STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT
